[Cite as Bosch v. Bosch, 2021-Ohio-2649.]


                                       COURT OF APPEALS
                                    FAIRFIELD COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT



NICHOLAS BOSCH                              :       JUDGES:
                                            :       Hon. John W. Wise, P.J.
        Plaintiff-Appellant                 :       Hon. Patricia A. Delaney, J.
                                            :       Hon. Earle E. Wise, Jr., J.
-vs-                                        :
                                            :
KELLY BOSCH                                 :       Case No. 21 CA 3
                                            :
        Defendant-Appellee                  :       OPINION



CHARACTER OF PROCEEDING:                            Appeal from the Court of Common
                                                    Pleas, Domestic Relations Division,
                                                    Case No. 13 DR 483


JUDGMENT:                                           Affirmed




DATE OF JUDGMENT:                                   August 2, 2021




APPEARANCES:

For Plaintiff-Appellant                             For Defendant-Appellee

AMANDA R. MORRIS                                    ANDREW T. LIPP
2770 Boice Road, SW                                 123 South Broad Street
Lancaster, OH 43130                                 Suite 309
                                                    Lancaster, OH 43130

                                                    For Appellee FCCSEA

                                                    JACOB STANG
                                                    239 West Main Street
Fairfield County, Case No. 21 CA 3                                                        2


                                                     Lancaster, OH 43130
Wise, Earle, J.

       {¶ 1} Plaintiff-Appellant, Nicholas Bosch, appeals the December 18, 2020

judgment entries of the Court of Common Pleas of Fairfield County, Ohio, Domestic

Relations Division, denying his motions and awarding attorney fees to Defendant-

Appellee, Kelly Bosch.

                         FACTS AND PROCEDURAL HISTORY

       {¶ 2} Appellant and appellee were married in September 2008, and have two

children. On November 6, 2013, appellant filed a complaint for divorce. On October 7,

2015, appellee filed a counterclaim. A judgment entry/decree of divorce/shared parenting

decree was filed on March 14, 2016, dissolving the marriage and resolving issues related

to child custody, parenting time, and decision making for the children. On same date, a

hearing before a magistrate was held on financial matters. By decision filed October 19,

2016, the magistrate addressed the financial issues, including imputing income to

appellant in the amount of $70,976.28 for child support purposes.           Appellant filed

objections.   By judgment entry filed February 14, 2017, the trial court denied the

objections and adopted the magistrate's decision "as an Order of the Court."

       {¶ 3} Appellant filed an appeal challenging the imputation of income. This court

affirmed the trial court's decision. Bosch v. Bosch, 5th Dist. Fairfield No. 17-CA-14, 2017-

Ohio-7308.

       {¶ 4} On March 3, 2020, appellant filed a motion to dismiss appellee's October 7,

2015 counterclaim, motion to vacate all subsequent orders after the February 14, 2017

judgment entry, motion for reconsideration of the March 14, 2016 judgment entry/decree

of divorce/shared parenting decree, the October 19, 2016 magistrate's decision, and the
Fairfield County, Case No. 21 CA 3                                                              3


February 14, 2017 judgment entry, and motion for sanctions for attorney fees and court

costs. On August 12, 2020, appellee filed a motion for attorney fees due to appellant's

"baseless motions." By judgment entries filed December 18, 2020, the trial court denied

appellant's motions and granted appellee attorney fees as against appellant in the amount

of $1,000.00.

       {¶ 5} Appellant filed an appeal and this matter is now before this court for

consideration.

       {¶ 6} Assignments of error are as follows:

                                                I

       {¶ 7} "THE TRIAL COURT ERRED IN FINDING THAT A FINAL APPEALABLE

ORDER HAS BEEN FILED."

                                                II

       {¶ 8} "THE TRIAL COURT ERRED IN DENYING THE REMAINDER OF

PLAINTIFF-APPELLANT'S MOTION."

                                               III

       {¶ 9} "THE TRIAL COURT ERRED IN AWARDING DEFENDANT ATTORNEY

FEES."

                                                I

       {¶ 10} In his first assignment of error, appellant claims the trial court erred in finding

a final appealable order has been filed. We disagree.

       {¶ 11} R.C. 2505.02(B)(1) states: "An order is a final order that may be reviewed,

affirmed, modified, or reversed, with or without retrial, when it is * * * [a]n order that affects

a substantial right in an action that in effect determines the action and prevents a
Fairfield County, Case No. 21 CA 3                                                       4


judgment." "For an order to determine the action and prevent a judgment for the party

appealing, it must dispose of the whole merits of the cause or some separate and distinct

branch thereof and leave nothing for the determination of the court." Hamilton County

Board. of Mental Retardation & Developmental Disabilities v. Professionals Guild of Ohio,

46 Ohio St.3d 147, 153, 545 N.E.2d 1260 (1989).

       {¶ 12} A judgment entry/decree of divorce/shared parenting decree was filed on

March 14, 2016, specifically dissolving the marriage and resolving issues related to child

custody, parenting time, and decision making for the children. On same date, a hearing

before a magistrate was held on financial matters. By decision filed October 19, 2016,

the magistrate specifically granted each party a divorce from the other party and

addressed the financial issues.      Appellant filed objections.   By judgment entry filed

February 14, 2017, the trial court analyzed all the objections and denied them, and

adopted the magistrate's decision "as an Order of the Court." All issues were resolved.

       {¶ 13} Appellant filed an appeal and never challenged the lack of a final appealable

order. Appellant raised the issue with the trial court almost three years after the final

judgment was entered and the appellate decision was filed.           We acknowledge an

objection to subject matter jurisdiction may be raised at any time. U.S. v. Cotton, 535

U.S. 625, 630, 122 S.Ct. 1781, 152 L.Ed.2d 860 (2002); State ex rel. Tubbs Jones v.

Suster, 84 Ohio St.3d 70, 75, 701 N.E.2d 1002 (1998).

       {¶ 14} App.R. 4 governs appeal as of right, when taken. Subsections (A)(2) and

(B)(5) state the following, respectively:



              (A) Time for Appeal.
Fairfield County, Case No. 21 CA 3                                                       5


             (2) Appeal from Order That Is Not Final Upon Its Entry. Subject to

      the provisions of App.R. 4(A)(3), a party who wishes to appeal from an order

      that is not final upon its entry but subsequently becomes final--such as an

      order that merges into a final order entered by the clerk or that becomes

      final upon dismissal of the action--shall file the notice of appeal required by

      App.R. 3 within 30 days of the date on which the order becomes final.

             (B) Exceptions. The following are exceptions to the appeal time

      period in division (A) of this rule:

             (5) Partial Final Judgment or Order. If an appeal is permitted from a

      judgment or order entered in a case in which the trial court has not disposed

      of all claims as to all parties, other than a judgment or order entered under

      Civ.R. 54(B), a party may file a notice of appeal within thirty days of entry of

      the judgment or order appealed or the judgment or order that disposes of

      the remaining claims. Division (A) of this rule applies to a judgment or order

      entered under Civ.R. 54(B).



      {¶ 15} The March 14, 2016 judgment entry/decree of divorce/shared parenting

decree and the February 14, 2017 judgment entry adopting the magistrate's decision as

an order of the court resolved all issues; there was nothing left for the trial court's

determination. We agree with the trial court's conclusion in its December 18, 2020

judgment entry, "together [they] became a final appealable order on February 14, 2017"

pursuant to App.R. 4 as cited above. Although we concur with the trial court's conclusion
Fairfield County, Case No. 21 CA 3                                                          6


that a final appealable order has been filed, the better practice is to file a final decree of

divorce incorporating all of the decisions resolving all of the issues.

       {¶ 16} Upon review, we find the trial court did not err in finding a final appealable

order has been filed.

       {¶ 17} Assignment of Error I is denied.

                                              II

       {¶ 18} In his second assignment of error, appellant claims the trial court erred in

denying the remainder of his motions. We disagree.

       {¶ 19} In denying the rest of his motions, the trial court found the complained of

issues were not raised on direct appeal and therefore were res judicata. See Judgment

Entry filed December 18, 2020. In Grava v. Parkman Twp., 73 Ohio St.3d 379, 653

N.E.2d 226 (1995), syllabus, the Supreme Court of Ohio explained res judicata as "[a]

valid, final judgment rendered upon the merits bars all subsequent actions based upon

any claim arising out of the transaction or occurrence that was the subject matter of the

previous action."

       {¶ 20} In his appellate brief at 10-11, appellant argues he "has been prejudiced in

this case by not having the opportunity to appeal the decision of the lower court."

Appellant did file an appeal, but only challenged the imputation of income. Appellant did

not assign as error the counterclaim, the denial of his Civ.R. 41 arguments, and the award

of attorney fees, although he could have raised the issues on direct appeal; therefore, the

trial court is correct, the complained of issues are res judicata. Appellant challenged the

child support order and this court upheld the decision. Any arguments predicated on the
Fairfield County, Case No. 21 CA 3                                                      7


non-final appealable order argument are without merit. Appellant has not demonstrated

any prejudice.

      {¶ 21} Upon review, we find the trial court did not err in denying the remainder of

his motions.

      {¶ 22} Assignment of Error II is denied.




                                            III

      {¶ 23} In his third assignment of error, appellant claims the trial court erred in

awarding appellee attorney fees. We disagree.

      {¶ 24} R.C. 3105.73(B) states the following:



               In any post-decree motion or proceeding that arises out of an action

      for divorce, dissolution, legal separation, or annulment of marriage or an

      appeal of that motion or proceeding, the court may award all or part of

      reasonable attorney's fees and litigation expenses to either party if the court

      finds the award equitable. In determining whether an award is equitable,

      the court may consider the parties' income, the conduct of the parties, and

      any other relevant factors the court deems appropriate, but it may not

      consider the parties' assets.



      {¶ 25} Therefore, an award of attorney fees in this instance is within the sound

discretion of the trial court. Wildman v. Wildman, 5th Dist. Licking No. 12-CA-21, 2012-
Fairfield County, Case No. 21 CA 3                                                          8


Ohio-5090. In order to find an abuse of discretion, we must determine the trial court's

decision was unreasonable, arbitrary or unconscionable and not merely an error of law or

judgment. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).

       {¶ 26} In her August 12, 2020 motion for attorney fees, appellee sought attorney

fees to defend appellant's "baseless" motions. In his memo contra filed August 13, 2020,

appellant argued he was "simply trying to protect his rights to visit with his children and to

correct a child support order that is not supported by his income." Visitation was settled

via the March 14, 2016 judgment entry/decree of divorce/shared parenting decree signed

by appellant. The child support order was reviewed on direct appeal and upheld. As

found by the trial court, appellant's motions predicated on the lack of a final appealable

order that he in fact appealed from were baseless.

       {¶ 27} As explained by this court in Dotts v. Schaefer, 5th Dist. Tuscarawas No.

2014 AP 06 0022, 2015-Ohio-782, ¶ 17:



              While the trial court has discretion in determining the amount of

       attorney fees, the court must base its decision on evidence showing the

       reasonableness of the time spent on the matter and the hourly rate. Id.

       Where the amount of an attorney's time and work is evident to the trier of

       fact, an award of attorney fees, even in the absence of specific evidence to

       support the amount, is not an abuse of discretion. Hawk v. Hawk, 5th Dist.

       Tuscarawas No. 2002AP040024, 2002-Ohio-4384, ¶ 28.
Fairfield County, Case No. 21 CA 3                                                      9


      {¶ 28} In her affidavit filed August 18, 2020, appellee averred she has incurred

$1,000.00 worth of attorney fees in defending the motions, four hours billed at an hourly

rate of $250.00. In its judgment entry filed December 18, 2020, the trial court determined

the attorney fees incurred were reasonable and equitable and ordered appellant to pay

appellee $1,000.00. Appellee defended against four separate motions in one filing with

multiple arguments thereunder. One thousand dollars is a reasonable amount for the

time and work that was required to defend the motions. We agree with the trial court's

analysis.

      {¶ 29} Upon review, we do not find the trial court abused its discretion in awarding

appellee attorney fees.

      {¶ 30} Assignment of Error III is denied.

      {¶ 31} The judgment of the Court of Common Pleas of Fairfield County, Ohio,

Domestic Relations Division, is hereby affirmed.

By Wise, Earle, J.

Wise, John, P.J. and

Delaney, J. concur.


EEW/db